DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/866,401 filed on 01/09/2018, which is now Patent 10667838, which has PRO 62/444,144 filed on 01/09/2017 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cutting section extends about 5mm to 15mm” in claim 33 and “cutting section extends about 10 mm” in claim 34 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The specification is pointing to figure 3 for these limitations.  However, in figure 3, the distal end is 150 and there is nothing extending from the distal end 150 or at least there is no labeling of such limitations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the distal portion of the tip" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the distal portion of the tip" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the mid-point of the length of the loop" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recited, “the cutting section comprises a diameter of 0.36 mm or thinner”.  However, it is unclear how the wire has a diameter when the wire of claim 21, which claim 35 depends on is coined at the distal cutting section.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0157345 to Haack et al. (Haack).
Haack teaches:
Claim 21:  A tissue removal tool for use with an endoscope (10, Fig. 1), comprising: 
a loop (12, Fig. 1) formed by a piece of wire (14, Fig. 1) and movable between an open position and a closed position (Claim 15, expanded and collapsed positions by action of the handle), and 
a transmitting assembly comprising: 
a handle (20, Fig. 1); and 
a link (22, Fig. 1) having a first end attached to the handle and a second end attached to the loop (Fig. 1), the loop portion being movable between the open and closed position by action of the handle (Claim 15, expanded and collapsed positions by action of the handle); 
wherein the loop is defined in the open position by a proximal portion and a distal portion (the proximal and distal portions, 14a-14d, are expanded, Fig. 1), and wherein the distal portion of the tip is coined (Figs. 3 and 3f, “coined” according to the dictionary is made by stamping into flat piece of metal.  Accordingly, the wire 14 of the loop is flat as shown the drawings).
Claim 22:  The proximal portion of the loop is coined (14a-b, Figs. 3 and 3g).
Claim 23:  The proximal portion of the loop is coin in a perpendicular plane to the distal coined portion (Fig. 3).
Claim 24:  The wire (14) is bent as the distal portion of the tip to form a torsion tip (Fig. 3).
Claim 25:  The loop (12, Fig. 1) is a monofilament loop.
Claim 26:  The widest portion of the loop (70, Fig. 6) is more proximal to a proximal end of the loop than a mid-point of the length of the loop is.
Claims 27-29:  A distance from the mid-point of the length of the loop (70, Fig. 6) to the widest portion of the loop is about 3%-45%, 10%-35%, 12%-25% of the length (Fig. 6).
Claim 30:  A support assembly comprising a base (16, Fig. 1) and an elongated tubular member (18, Fig. 1), wherein the handle (20, Fig. 1) is movable relative to the base (para. 0093), and the link extends through at least a portion of the tubular member.
Claim 31:  A cutting section disposed at least at the distal portion of the loop (Figs. 15-18).
Claim 32:  The cutting section covers about 1/3 to 1/2 of the loop at the distal portion of the loop (Figs. 15-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of US 2016/024804 to Fleury et al. (Fleury).
Haack teaches:
The tissue removal tool of claim 31 (see rejection of claim 31 above). 
Haack fails to teach:
Claims 33 and 34:  The cutting section extends about 5 mm to 15 mm and 10 mm from a distal end of the loop in either direction.
Claim 37:  The cutting section is a cutting element comprising cutting blades disposed on an otherwise non-cutting snare wire.
Fleury teaches:
Claims 33 and 34:  A snare loop (310, Figs. 3B and 4) having cutting section (311, Fig. 3B) at the distal end of the loop.
Claim 37:  The cutting section is a cutting element comprising cutting blades (311 or 312, Fig. 3B) disposed on an otherwise non-cutting snare wire (313, Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to have the cutting section extends from the distal end of the loop as taught by Fleury into Haack in order to enhance cutting tissues.  Regarding the 5-15 mm and 10 mm limitation, it would have been an obvious matter of design choice to modify the cutting section to have such dimension, since applicant has not disclosed that such dimension solves any stated problem, provides an advantage or is for any particular purpose and it appears that the invention would perform equally well with the cutting section of Fleury.
There is no prior art rejection for claim 35.



Allowable Subject Matter
Claims 36, 38-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 36, the prior art fails to disclose the cutting section at the distal portion comprises thinner wire than the proximal portion of the loop comprises flat or coined wire.  Regarding claim 38, the prior art fails to disclose the loop comprises an inner and an outer loop, the inner loop secured to the outer loop and the inner loop is thinner than the outer loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771